 In the Matterof REVERECOPPERAND BRASS,INC.andLOCAL No. 10,INTERSTATECOPPER & BRASSWORKERS UNIONCase No. B-5409.-Decided July15, 1943Evans, Stevens & Evans, by Mr.Arthur S. Evans,of Rome, N. Y.,for the Company.Mr. Harold Massey,of Rome, N. Y., for Local No. 10.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local No. 10, Interstate Copper &BrassWorkers Union, -herein called Local No. 10, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Revere Copper and Brass, Inc., Rome, New York,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Frances V.Cole, Trial Examiner. Said hearing was held at Rome, New York,on May 18, 1943. The Company and Local No. 10 appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings' made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs,with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRevere Copper and Brass, Inc., a Maryland corporation, is engagedin the manufacture of copper and brass products at plants located inthe States of Illinois, Michigan, New York, Massachusetts, and Mary-land.The Company operates two plants at Rome, New York, andalso operates, in the same city, a small printing shop which supplies51 N. L.R. B., No. 73.350- REVERE COPPERAND BRASS,INC.351printed materials for use in all the Company's offices and plants.TheRome,New York, operations of the Company are the only part of itsbusiness involved in this proceeding.During the year 1942 the Company used at its various plants rawmaterials amounting to more than $78,000,000, in value, over 75 percentof which represents shipments to the Company's plants from pointsoutside the States in. which the respective plants are located.Duringthe same period, the Company manufactured at its various plantsproducts having a value in excess of $100,000,000, over 50 percent ofwhich represented shipments to points outside the States in which saidproducts were manufactured.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal No. 10, Interstate Copper & Brass Workers Union is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to filing its petition for investigation and certification in theinstant case,Local No. 10 requested that the Companyrecognize it asthe exclusive bargaining representative of the Company's printingshop employees.The Company refused Local No. 10's request, con-tending that it cannot properly act as a bargaining agent for the em-ployees here involved.Interstate Copper & Brass Workers Union has three locals in Rome,New York. The membership of Locals Nos. 1 and 2 comprises produc-tion and maintenance employees of the Company's two plants at Rome,while the membership of the petitioner, Local No. 10, with the excep-tion of the printing shop employees here involved, comprises employeeswho, the Company claims, are supervisors, namely, group leaders,section operators and four working foremen, all of whom are employedin one or both of the Company's two manufacturing plants in Rome.The Company admits that the unit proposed by Local No. 10 is appro-priate, but contends that a union of supervisory employees cannotproperly represent non-supervisory employees; that Local No. 10 iscomposed primarily of supervisory employees ; and that the Boardshould therefore refuse to entertain its petition for certification as bar-gaining representative for the non-supervisory employees of the print-ing shop.The Company has for several years recognized and bargained withLocals Nos. 1 and 2 of Interstate Copper & Brass Workers Union asthe bargaining representative of the production and maintenance em- 352DECISIONS OF NATIONAL LABOR RELMPIONS BOARDployees of the Company's two manufacturing plants in Rome, NewYork.Early in 1942, Interstate organized the group leaders, sectionoperators, and a few working foremen, and a separate local was estab-lished for them. Interstate thereafter petitioned the Board for aninvestigation and certification as bargaining representative for theseemployees.Before the matter was heard by the Board, the Companyagreed td recognize Local No. 10 as the exclusive bargaining representa-tive for all group leaders and section operators employed in the Com-pany's Rome Division, as well as for those working foremen who weremembers of Local No. 10 at the time the Company agreed to recognizeit.On March 22, 1943, the Company and Local No. 10 entered into acontract covering the above-described bargaining unit.Assuming, without deciding, that the alleged supervisors now repre-sented by Local No. 10 are true supervisory employees who in ouropinion cannot constitute an approprite bargaining unit,' the peti-tioner is not here seeking to have us establish a unit of these employees.The Company admits that the bargaining unit here sought is appro-priate.Our decision that supervisory employees cannot constitute anappropriate bargaining unit does not, as here contended by the Com-pany, restrict the right of non-supervisory employees to select a bar-gaining representative of their own choosing.We reject the Company'scontention that Local No. 10 cannot properly represent the employeeshere involved.A 'statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that Local No. 10 represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn substantial accordance with the stipulation of the parties, wefind that all employees in the printing department of the Companyat Rome,New York,excluding the superintendent,foreman,assistantforeman, and any other employees who have authority to hire, pro-.mote;discharge, discipline,or otherwise effect changes in the statusof employees,or effectively to recommend such action,constitute a.unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.i SeeMatter ofMaryland Drydock Company,49 N. L.R.B. 733.(Chairman Millisdissenting).The FieldExaminer reportedthat LocalNo. 10 submitted 18 authorization cards, allof which boreapparently genuine signatures of persons listed on the Company's pay roll of --April 24, 1943, whichcontained the names of 26 employees in the appropriate unit. REVERE COPPER ANDBRASS,INC.353V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series, 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Revere Copperand Brass, Inc., Rome, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of, thisDirection, including employees who did not work during said pay-rollperiod because they were ill, or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by Local No. 10, Interstate Copper& Brass Workers Union, for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.